DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2020, October 29,2020 and January 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 recites the limitation "the related patterns" in line 1 of the respective claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the related patterns" in line 1 of the respective claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the related patterns" in line 1 of the respective claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the related patterns" in line 1 of the respective claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 , recites “wherein the devices in each of the pairings consume the power in a related pattern” is indefinite for it is not clear or understood what the power in a related pattern is referring too? The phrase “related pattern” is not clearly defined in the respective claim and is not known what that includes specifically in the devices in each of the pairings that consume power. Therefore, for the purpose of examination the examiner as best understood will interpret the related power to include the devices that consume power. 
Claims 2-5 and 9-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims are dependent upon base claim 1. 
Claim 18, recites “wherein the devices in each of the pairings consume the power in a related pattern” is indefinite for it is not clear or understood what the power in a related pattern is referring too? The phrase “related pattern” is not clearly defined in the respective claim and is not known what that includes specifically in the devices in each of the pairings that consume power. Therefore, for the purpose of examination the examiner as best understood will interpret the related power to include the devices that consume power. 
Claim 19 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims are dependent upon base claim 18. 
Claim 20 , recites “wherein the devices in each of the pairings consume the power in a related pattern” is indefinite for it is not clear or understood what the power in a related pattern is referring too? The phrase “related pattern” is not clearly defined in the respective claim and is not known what that includes specifically in the devices in each of the pairings that consume power. Therefore, for the purpose of examination the examiner as best understood will interpret the related power to include the devices that consume power. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brissette et al. (US 2019/0024918). 
Regarding claim 1, Brissette et al. discloses a method for automatically reducing the power consumed by devices [see Fig. 1, 125, 127, 129a and 129b in Floor 1 corresponding to the devices and [0016] from a power source [see Fig. 1, 101] having a limited amount of power [see 0001], the method comprising: determining with a control system [see Fig. 1, power controller 160] which of the devices is consuming the power [see 0017]; identify a candidate device [i.e. critical load] among the devices to tentatively control to reduce the power consumed by the candidate device [see 0017]; accessing a power control model [see Fig. 1, load shed controller 170 includes stored memory see in Fig. 5, 506 which is accessed in the load shed controller 170 and 0030 and 0034], wherein the power control model [see Fig. 1, load shed controller 170] includes pairings of the candidate device with complementary devices among the devices [such that load shed controller 170 initializes a load shedding organizational hierarchy by defining load shed groups see 207 in Fig. 2 and as shown in Fig. 3 which includes pairings of devices i.e. shed 301 which includes load shed group 0 including pairs of device such as HVAC 145, water heater 127 and Lights 159a and 159b, 0018-0028], wherein the devices in each of the pairings consume the power in a related pattern[see 0018-0024]; and controlling the candidate device to reduce the power consumed thereby only when each of the complementary devices in each of the pairings in the power control model are determined to be in a non-power consuming state [see 0018-0030].  
Regarding claims 3 and 19, Brissette et al. discloses the method according to claims 1 and 18, wherein the candidate device is identified from an ordered prioritization for controlling to reduce the power consumed by the devices [see 0017-0021], and wherein the candidate device is cycled through the ordered prioritization until the power consumed by the devices is reduced by a threshold amount [see 0017-0022].  
Regarding claim 4, Brissette et al. discloses the method according to claim 3, wherein the ordered prioritization varies depending upon which of the devices is determined to be consuming power [see 0020-0029].
Regarding claim 5, Brissette et al. discloses the method according to claim 1, wherein a first of the pairings for the candidate device includes only a first of the complementary devices, and wherein a second of the pairings for the candidate device includes at least a second of the complementary devices that is distinct from the first of the complementary devices [see Fig. 2, 207 and Fig. 3, shed 301-305 which includes different shed groups 0-4 and 0028-0029].
Regarding claim 6, Brissette et al. discloses the method according to claim 1, wherein the related patterns in the power control model include combinations of the devices that consume the power simultaneously [see 0022].
Regarding claim 7, Brissette et al. discloses the method according to claim 1, wherein the related patterns in the power control model include an order in which the devices consume the power [see 0118-0022].  
Regarding claim 8, Brissette et al. discloses the method according to claim 1, wherein the related patterns in the power control model include additional factors other than the power consumed by the devices [see 0020-0026].
Regarding claim 9, Brissette et al. disclose the method according to claim 8, wherein the additional factors include a charge rate for the power source [see 0001 and 0010].  
Regarding claim 10, Brissette et al. discloses the method according to claim 8, wherein the additional factors include data from one or more sensors [see 0020-0026].  
Regarding claim 11, Brissette et al. discloses the method according to claim
10, wherein the one or more sensors include a light sensor [see 0025]. 
Regarding claim 12, Brissette et al. discloses the method according to claim 1, wherein the related patterns include preset patterns and learned patterns, wherein the learned patterns are added to the power control model over time based via machine learning [see 0018 and [0034-0038].  
Regarding claim 13, Brissette et al. discloses the method according to claim 1, wherein the power control model further includes amounts for reducing the power consumed by the devices [see 0018-0020].  
Regarding claim 14, Brissette et al. discloses the method according to claim 13, wherein the reduction amounts for one or more of the devices are dynamic [see 0018-0020].  
Regarding claim 15, Brissette et al. discloses the method according to claim 14, wherein the reduction amounts for the one or more of the devices are based at least in part on a remaining power in the limited amount of the power of the power source [see abstract and 0001].  
Regarding claim 16, Brissette et al. discloses the method according to claim 1, further comprising providing one or more thresholds of a remaining power in the limited amount of power before controlling the candidate device to reduce the power consumed thereby [see 0018-0022].  
Regarding claim 17, Brissette et al. discloses the method according to claim 1, wherein the devices are determined to be in the non- power consuming state when the power consumed is less than a non-zero threshold [see 0018-0030].
Regarding claims 18 and 20, Brissette et al. discloses a system for automatically reducing power consumption of devices from a power source [see 101 in Fig. 1] having a limited amount of power [see 0001], the system comprising: a memory system storing a power control model [see Fig. 1, 170 and 0030]; a control system [see 160 and 170 in Fig. 1] configured to: determine which of the devices is consuming the power [see 0017-0018]; identify a candidate device [i.e. critical load] among the devices to tentatively control to reduce the power consumed by the candidate device [see 0017-0018]; access the power control model[see Fig. 1, load shed controller 170 includes stored memory see in Fig. 5, 506 which is accessed in the load shed controller 170 and 0030 and 0034], wherein the power control model includes pairings of the candidate device with complementary devices among the devices, wherein the devices in each of the pairings consume the power in a related pattern[such that load shed controller 170 initializes a load shedding organizational hierarchy by defining load shed groups see 207 in Fig. 2 and as shown in Fig. 3 which includes pairings of devices i.e. shed 301 which includes load shed group 0 including pairs of device such as HVAC 145, water heater 127 and Lights 159a and 159b, 0018-0028]; and control the candidate device to reduce the power consumed thereby [see 0018-0024]; wherein the control system is configured to control the candidate device to reduce the power consumed thereby only when each of the complementary devices in each of the pairings in the power control model are determined to be off [see 0018-0030]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Brissette et al. (US 2019/0024918). 
Regarding claim 2, Brissette et al. discloses the method according to claim 1, wherein the candidate device is a water heater [see Fig. 1, 127], and except for wherein the complementary devices include a water pump for a shower.  
However, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to include a water pump for a shower which is just a different type of load that consumes power within a building or home of the user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        5/21/22
                                                



/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836